DETAILED ACTION

Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, which is directed to embodiment of figure 1,  
Species II, which is directed to an embodiment of figure 3 that requires monolithic DSSC (one of the figures in 3),  
Species III, which is directed to an embodiment of figure 3 that requires DSSC (the other of the figures in 3),   
 Species IV, which is directed to an embodiment of figure 4 that requires monolithic DSSC (one of the figures in 4),  
Species V, which is directed to an embodiment of figure 4 that requires DSSC (the other of the figures in 34),   
Species VI, which is directed to embodiment of figure 5a,  
Species VII, which is directed to embodiment of figure 5b,  
Species VIII, which is directed to embodiment of figure 6a, and
Species IX, which is directed to embodiment of figure 6b. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 appears to be generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of “a double sided solar cell assembly, comprising a perovskite solar cell unit having a carbon electrode and a second solar cell unit with a second electrode, wherein the electrodes are sandwiched between a transparent substrate of the perovskite solar cell unit and a transparent substrate of the second solar cell unit, and wherein the second solar cell unit is a dye-sensitized solar cell unit”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peet et al. (US 2016/0329510 A1).  Peet discloses a double sided solar cell assembly (200) (fig. 2) ([0132]), comprising a perovskite solar cell unit  (one of 202 or 204, which is a perovskite cell, [0132] and [0149]) having a carbon electrode (electrode 220 or 260 that can include carbon, [0091] and [0132]) and a second solar cell unit (the other of 202 or 204, which is a dye-sensitized cell, [0132] and [0149]) with a second electrode (electrode 220 or 260, [0091] and [0132]), wherein the electrodes (220 and 260) are sandwiched between a transparent substrate (one of substrate and passivation layer, [0132], [0096-0103], [0121]) of the perovskite solar cell unit (202/204) and a transparent substrate (the other of substrate and passivation layer, [0132], [0096-0103] and [0121]) of the second solar cell unit (204/202) and wherein the second solar cell unit is a dye-sensitized solar cell unit (the other of 202 or 204, which is a dye-sensitized cell, [0132] and [0149]).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721